DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 allowed.

The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, disclosure of a control device which corrects the steering command value of a left and right wheel to control the slip angle (synonymous with the claimed skid angle) of a left and right wheel of a vehicle so as to conform to a target ratio of angles is novel and non-obvious. Notably, published U.S. patent application US20050096830A1 (“Ohta”) discloses the following matter which is considered to be relevant to the claim:
A control device independently controls respective steered angles of a right steered wheel and a left steered wheel disposed on right and left sides with respect to an advancing direction of a vehicle, the control device comprising an electronic control unit, wherein: the electronic control unit is configured to determine a right steering command value, which indicates the steered angle of the right steered wheel, and a left steering command value, which indicates the steered angle of the left steered wheel, based on a steering command value that indicates a steering direction of the vehicle; 
[0053] (“A steering angle sensor SS is provided on the steering shaft SWa, and outputs a detection signal (steering angle signal) which is indicative of steering angle .theta. of the steering wheel SW and is fed to the electronic control unit 11. The steering angle sensor SS serves as operation amount detection device for detecting the amount of a driver's operation imparted to the steering system (steering angle .theta.).”)
[0055] (“Moreover, steered angle sensors 13a to 13d are provided so as to detect respective amounts of movement of the rods 18FR, 18FL, 18RR, and 18RL as steered angles of the wheels, and the steered angle sensors 13a to 13d output detection signals which are indicative of respective steered angles of the individual wheels and are fed to the electronic control unit 11.”)
the electronic control unit is configured to acquire path information that indicates a target path for the vehicle; [0088] (“Specifically, when a steering operation is performed, the steering angle .theta. is detected by the steering angle sensor SS, and the steering actuator 16FR is controlled in accordance with the steering angle .theta.. That is, the electronic control unit 11 calculates a target position (target steering angle) corresponding to the steering angle .theta., generates a control instruction value needed for steering, on the basis of the difference between the target position and the steered angle detected by the steered angle sensor 13a, and controls the steering actuator 16FR in accordance with the instruction value. When the vehicle does not exhibit a tendency of under-steer or a tendency of over-steer, the front left wheel FLW is controlled to have the same steered angle as that of the front right wheel FRW, and the left and right rear wheels are controlled in such a manner that their steered angles become zero. In the case where the steered angles of the left and right rear wheels have changed as a result of a certain control, the left and right rear wheels may have non-zero steered angles.”)
the electronic control unit is configured to correct the steering command value based on at least one of a plurality of state amounts that indicate a behavior of the vehicle during travel such that the vehicle travels along the target path; [0088] (“Specifically, when a steering operation is performed, the steering angle .theta. is detected by the steering angle sensor SS, and the steering actuator 16FR is controlled in accordance with the steering angle .theta.. That is, the electronic control unit 11 calculates a target position (target steering angle) corresponding to the steering angle .theta., generates a control instruction value needed for steering, on the basis of the difference between the target position and the steered angle detected by the steered angle sensor 13a, and controls the steering actuator 16FR in accordance with the instruction value. When the vehicle does not exhibit a tendency of under-steer or a tendency of over-steer, the front left wheel FLW is controlled to have the same steered angle as that of the front right wheel FRW, and the left and right rear wheels are controlled in such a manner that their steered angles become zero. In the case where the steered angles of the left and right rear wheels have changed as a result of a certain control, the left and right rear wheels may have non-zero steered angles.”)
Ohta does not disclose a method of controlling the slip angle of a right and left wheel to bring them in accordance with a target ratio. Published U.S. patent application US20040186647A1 (“Ono”) discloses a method of making the slip angles of two separate wheels correspond with each other [0111]; however, it lacks a disclosure of actively controlling the angles by using the steering command values such that the angles achieve a target ratio. 
Additionally, a search of the prior art has not produced any references which would render the above limitation obvious in combination with the remaining elements of claim 1. Therefore, claim 1 appears to be novel and non-obvious over the prior art. 

Claims 2-4 depend on claim 1, and thus are allowable for at least the reasons presented above.

Regarding claim 5, disclosure of a steering device which corrects the steering command value of a left and right wheel to control the slip angle (synonymous with the claimed skid angle) of a left and right wheel of a vehicle so as to conform to a target ratio of angles is novel and non-obvious. Notably, published U.S. patent application US20050096830A1 (“Ohta”) discloses the following matter which is considered to be relevant to the claim:
A steering device comprising: a control device configured to independently control respective steered angles of a right steered wheel and a left steered wheel disposed on right and left sides with respect to an advancing direction of a vehicle, the control device including an electronic control unit, the electronic control unit being configured to determine a right steering command value, which indicates the steered angle of the right steered wheel, and a left steering command value, which indicates the steered angle of the left steered wheel, based on a steering command value that indicates a steering direction of the vehicle, [0053] (“A steering angle sensor SS is provided on the steering shaft SWa, and outputs a detection signal (steering angle signal) which is indicative of steering angle .theta. of the steering wheel SW and is fed to the electronic control unit 11. The steering angle sensor SS serves as operation amount detection device for detecting the amount of a driver's operation imparted to the steering system (steering angle .theta.).”)
[0055] (“Moreover, steered angle sensors 13a to 13d are provided so as to detect respective amounts of movement of the rods 18FR, 18FL, 18RR, and 18RL as steered angles of the wheels, and the steered angle sensors 13a to 13d output detection signals which are indicative of respective steered angles of the individual wheels and are fed to the electronic control unit 11.”)
the electronic control unit being configured to acquire path information that indicates a target path for the vehicle; [0088] (“Specifically, when a steering operation is performed, the steering angle .theta. is detected by the steering angle sensor SS, and the steering actuator 16FR is controlled in accordance with the steering angle .theta.. That is, the electronic control unit 11 calculates a target position (target steering angle) corresponding to the steering angle .theta., generates a control instruction value needed for steering, on the basis of the difference between the target position and the steered angle detected by the steered angle sensor 13a, and controls the steering actuator 16FR in accordance with the instruction value. When the vehicle does not exhibit a tendency of under-steer or a tendency of over-steer, the front left wheel FLW is controlled to have the same steered angle as that of the front right wheel FRW, and the left and right rear wheels are controlled in such a manner that their steered angles become zero. In the case where the steered angles of the left and right rear wheels have changed as a result of a certain control, the left and right rear wheels may have non-zero steered angles.”)
the electronic control unit being configured to correct the steering command value based on at least one of a plurality of state amounts that indicate a behavior of the vehicle during travel such that the vehicle travels along the target path; [0088] (“Specifically, when a steering operation is performed, the steering angle .theta. is detected by the steering angle sensor SS, and the steering actuator 16FR is controlled in accordance with the steering angle .theta.. That is, the electronic control unit 11 calculates a target position (target steering angle) corresponding to the steering angle .theta., generates a control instruction value needed for steering, on the basis of the difference between the target position and the steered angle detected by the steered angle sensor 13a, and controls the steering actuator 16FR in accordance with the instruction value. When the vehicle does not exhibit a tendency of under-steer or a tendency of over-steer, the front left wheel FLW is controlled to have the same steered angle as that of the front right wheel FRW, and the left and right rear wheels are controlled in such a manner that their steered angles become zero. In the case where the steered angles of the left and right rear wheels have changed as a result of a certain control, the left and right rear wheels may have non-zero steered angles.”)
a left steering operation mechanism that includes a left actuator that steers the left steered wheel; [0049] (“Next, a steering system of the vehicle 1 will be described. The steering system includes a steering wheel SW; steering actuators 16FR, 16FL, 16RR, and 16RL provided for the individual wheels;”)
and a right steering operation mechanism that includes a right actuator that steers the right steered wheel. [0049] (“Next, a steering system of the vehicle 1 will be described. The steering system includes a steering wheel SW; steering actuators 16FR, 16FL, 16RR, and 16RL provided for the individual wheels;”)
Ohta does not disclose a method of controlling the slip angle of a right and left wheel to bring them in accordance with a target ratio. Published U.S. patent application US20040186647A1 (“Ono”) discloses a method of making the slip angles of two separate wheels correspond with each other [0111]; however, it lacks a disclosure of actively controlling the angles by using the steering command values such that the angles achieve a target ratio.
Additionally, a search of the prior art has not produced any references which would render the above limitation obvious in combination with the remaining elements of claim 1. Therefore, claim 1 appears to be novel and non-obvious over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDEEP A. STANLEY whose telephone number is (571)272-3777. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:00 PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDEEP A STANLEY/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664